DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

              TELESCO CONSTRUCTION COMPANY, INC.,
                           Appellant,

                                     v.

                      MASTER PLASTER, INC.,
                            Appellee.

                             No. 4D19-2848

                          [October 15, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Carol-Lisa Phillips, Judge; L.T. Case No. CACE 2017-
006897 (25).

  Craig R. Lewis, Miami Beach and Vincent F. Vaccarella of Vincent F.
Vaccarella, P.A., Fort Lauderdale, for appellant.

  Edward G. Guedes, Michael Kurzman and Richard Rosengarten of
Weiss Serota Helfman Cole & Bierman, P.L., Coral Gables, for appellee.

PER CURIAM.

  Affirmed.

GROSS, MAY and KUNTZ, JJ., concur.

                         *           *         *

  Not final until disposition of timely filed motion for rehearing.